PER CURIAM.
The Florida Bar petitions this Court to amend the Rules Regulating The Florida Bar relating to payment of dues. We have juris- ■ diction under article V, section 15 of the Florida Constitution.
The Bar proposes an amendment to rule l-7.3(b) relating to prorated dues and the creation of a rule relating to the installment payment of dues. The proposed amendments are a result of the adoption by the Board of Governors of the Florida Bar of recommendations made by the Bar’s Special Ad Hoc Committee on Dues Structure. The measures are designed to ease the financial burden of Bar dues for' all new members in their first three years of admission, as well as to provide relief to those lawyers holding non-elected positions in the government.
The proposal expands rule l-7.3(b)’s present benefit of prorated Bar dues for those in their first year of membership. The new rule would allow the option of a full deferral of the member’s first annual dues billing, without penalty, into the second year of admission. Thereafter, these new members could elect an installment option for payment of both their second year and third year annual dues.
The proposed amendment then sets forth procedures and time lines for the notice of election to pay dues in three equal installments, and the payment of such installments. In addition to members in their second and third years of membership, the plan would also be made available to lawyers working for the government. A one-time late charge is authorized each fiscal year, and the new rule would allow an additional administrative fee to defray costs of this activity if deemed appropriate by the Board of Governors.
We have considered the proposed amendments to which there is no opposition. Accordingly, the rules are amended as reflected in the appendix to this opinion. New language is indicated by underscoring; deleted language is indicated by overstriking. These amendments shall take effect upon the release of this opinion.
It is so ordered.
BARKETT, C.J., and OVERTON, McDonald, shaw, grimes, kogan and HARDING, JJ., concur.
NO MOTION FOR REHEARING WILL BE ALLOWED.
APPENDIX
CHAPTER 1. GENERAL
1-7. DUES AND FISCAL CONTROL
RULE 1.7-3 DUES
(a) Dues Requirement. On or before July 1 of each year, every member of The *598Florida Bar, except those members who have retired, resigned, been disbarred, or been placed on the inactive list pursuant to rule 3-7.13, shall pay annual dues to The Florida Bar in the amount set by the budget, provided that the board of governors shall not fix the dues at more than $190 per annum. At the time of the payment of dues every member of The Florida Bar shall file with the executive director a statement setting forth any information that may be required by the board of governors.
Dues tendered to The Florida Bar shall not be accepted from any member who is delinquent in the payment of costs or restitution imposed against the member in a disciplinary proceeding. Costs shall be deemed delinquent unless paid within 30 days after the disciplinary decision becomes final unless such time is extended by the board of governors for good cause shown. Restitution shall be deemed delinquent unless accomplished in the manner and by the date provided in the disciplinary order or agreement.
(b) Prorated Dues. Persons admitted to The Florida Bar subsequent to July 1 of any fiscal year shall pay the annual dues for that fiscal year prorated on the basis of the number of full calendar months of the fiscal year remaining at the time of their admission.
Failure to pay prorated dues shall result in the amount of such prorated dues being added to the next annual dues billing to the member without penalty. The combined prorated and annual dues payment must thereafter be received by The Florida Bar on or before August 15, unless the member elects to pay by installment under this rule.
(c) Installment Payment of Dues. Members of The Florida Bar may elect to pay annual dues in three equal installments as follows:
(1) in the second and third year of their admission to The Florida Bar; or
(2) if the member is employed by a federal, state or local government in a non-elected position that requires the individual to maintain membership in good standing within The Florida Bar.
A member’s notice of election to pay dues in installments under this rule and the first installment payment thereunder must be postmarked no later than August 15. The second and third installment payments must be postmarked no later than November 1 and February 1, respectively.
Second and/or third installment payments postmarked after their respective due date(s) shall be subject to a one-time late charge of $25 per fiscal year, which shall accompany the final payment.
The executive director shall send written notice by registered or certified mail to the last official bar address of each member whose dues and late fees have not been paid under this rule by February 1. Upon failure to pay dues and any late charges under this rule by March 15, the member shall be a delinquent member.
Each member who elects to pay annual dues in installments under this rule may be charged an additional administrative fee to defray the costs of this activity as set by the Board of Governors.
(e)(d) Election of Inactive Membership. A member in good standing may elect by August 15 of each fiscal year to be classified as an inactive member. Such election shall be made only by indication of such choice on the annual dues statement and payment of the prescribed annual dues. Failure to make the election by August 15 shall constitute a waiver of the member’s right to the election until the next fiscal year. The election of inactive status shall be subject to the restrictions and limitations elsewhere provided.
Once a member has properly elected to be classified as an inactive member, such classification shall continue from fiscal year to fiscal year until such time as the member is reinstated as a member in good standing as elsewhere provided in these rules.
Dues for inactive members shall be set by the board of governors in an amount not to exceed $140 per annum.
(d)(e) Late Payment of Dues. Payment of annual dues must be postmarked no later than August 15. Dues postmarked after August 15 shall be accompanied by a late charge of $25. The executive director shall *599send written notice by registered or certified mail to the last official bar address of each member whose dues have not been paid by August 15. Upon failure to pay dues and any late charges by September 30, the member shall be a delinquent member.